DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693) as set forth in the Non-Final Rejection filed 08/27/21 is overcome by the cancellation of the claim.

4.	The rejection of Claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693) as set forth in the Non-Final Rejection filed 08/27/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 4, 5, 13, 15, 16, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693) as set forth in the Non-Final Rejection filed 08/27/21 is herein amended due to the Applicant’s amendments.

6.	The rejection of Claims 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN 108129386 A) as set forth in the Non-Final Rejection filed 08/27/21 is herein amended due to the Applicant’s amendments.

7.	The rejection of Claims 13-19 under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 108129386 A) in view of Nakamura (US 2006/0113905 A1) as set forth in the Non-Final Rejection filed 08/27/21 is herein amended due to the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 4, 5, 8, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693).
	Park et al. discloses the following compound:

    PNG
    media_image1.png
    111
    149
    media_image1.png
    Greyscale

(page 2694) such that c = d = 0, a = b = 1, D = electron donor (N-carbazolyl), and A = nitrogen-containing heterocyclic substituent (phenyl-substituted triazinyl) of Applicant’s Formula (I); m = n = 0 in the Applicant’s formula as recited in Claim 4; R = C6 aryl (phenyl) in the Applicant’s formula as recited in Claim 8.  Park et al. further discloses an organic electroluminescent (EL) device (OLED) “for display applications” comprising the T) of Cz-PO of 3.04 eV (Table 1, page 2696).  Notice that the upper half of the cathode can be defined to be a capping layer.

10.	Claims 1, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN 108129386 A).
	Lu et al. discloses the following compound:

    PNG
    media_image2.png
    181
    247
    media_image2.png
    Greyscale

(page 6) such that c = d = 0, a = b = 1, D = electron donor (phenoxazine), and A = nitrogen-containing heterocyclic substituent (phenyl-substituted triazinyl) of Applicant’s Formula (I); m = n = p = 0, and Z = oxygen in the Applicant’s formula as recited in Claim 6; R = C6 aryl (phenyl) in the Applicant’s formula as recited in Claim 8.  Lu et al. discloses its inventive compound are used as host material which is doped with dopant (guest) material such as Ir(ppy)3 in the light-emitting layer of an organic electroluminescent (EL) (OLED) device ([0002], [0007]-[0008], [0195]).  Lu et al. discloses that the organic EL device comprises the following layers (in this order):  .

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 108129386 A) in view of Nakamura (US 2006/0113905 A1).
	Regarding Claims 13, 16, and 19, Lu et al. discloses the following compound:

    PNG
    media_image2.png
    181
    247
    media_image2.png
    Greyscale

)3 in the light-emitting layer of an organic electroluminescent (EL) (OLED) device ([0002], [0007]-[0008], [0195]).  Lu et al. discloses that the organic EL device comprises the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0020]).  Notice that the upper half of the cathode can be defined as a capping layer.  However, Lu et al. does not explicitly disclose the presence of a display panel.
	Nakamura discloses the use of OLED devices as promising candidates for the construction of flat-panel displays ([0005]-[0006]).  It would have been obvious to utilize the organic EL device as disclosed by Lu et al. for the construction of display panels.  The motivation is provided by the disclosure of Nakamura which teaches that such devices are promising candidates for flat-panel displays, thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claims 14, 15, 17, and 18, it is the position of the Office that P17 (host material) in combination with Ir(ppy)3 (dopant or guest material) as disclosed by Lu et al. would inherently read on the energy limitations as recited by the Applicant.  Evidence is provided by the fact that P17 fully reads on Applicant’s Formula (I), comprising electron donor D and electron acceptor A as specifically preferred by the Applicant (see [0052]-[0054] of the present national phase publication) (also notice its near similarity to H063).  Also notice that Ir(ppy)3 is the dopant (guest) material as used in the Applicant’s invention (see [0101] of the present national phase publication).

Allowable Subject Matter
14.	Claims 12, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Lu et al. (CN 108129386 A), which discloses compounds of the following form:

    PNG
    media_image3.png
    110
    140
    media_image3.png
    Greyscale

(page 5) comprising electron donor D and electron acceptor A; an embodiment is disclosed:

    PNG
    media_image2.png
    181
    247
    media_image2.png
    Greyscale

(page 6).  However, it is the position of the Office neither Lu et al. singly nor in combination with any other prior art provides sufficient motivation to produce the specific compounds as recited by the Applicant, particularly in regards to the nature of the D and/or A of Formula (I).

Response to Arguments


Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786